*633MEMORANDUM BY THE COURT
Upon a careful review of all the evidence in this case wes have reached the conclusion that the valuation placed upon the tugs and barges of the plaintiff by the Board of Appraisal is a fair one, and that the compensation awarded by the President is just.
Much of the eAÚdence submitted is wholly irrelevant and does not concern the value of the tugs and barges at the time they Avere taken. The expert evidence is Arague and indefinite and is largely, if not altogether, speculative and conjectural. The Board of Appraisal made an exhaustive examination of these tugs and barges at the time or just before the time they were taken, and the valuation arrived at by the board is fair and liberal.
The plaintiff is entitled to recover $375,000, that amount being 25 per cent of $1,500,000, the plaintiff having heretofore been paid the sum of $1,125,000.